Case 4:17-cr-20556-MFL-MKM ECF No. 29, PageID.197 Filed 02/24/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
-v-                                         Case No. 17-cr-20556
                                            Hon. Matthew F. Leitman
VINCENT ACHO,

               Defendant.
_________________________________________________________________/

             ORDER TERMINATING TERM OF PROBATION

      Defendant having filed an Unopposed Motion to Terminate Term of Probation

and the Court having reviewed the Unopposed Motion to Terminate Probation:

      IT IS HEREBY ORDERED that Defendant’s Motion to Terminate Term

Probation is hereby granted and Defendant is hereby discharged from probation.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 24, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 24, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
